DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 June 2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first light emitting unit” in claim 1; “second light emitting unit” in claim 1; “first light receiving unit” in claim 1; “second light receiving unit” in claim 1; “storage unit” in claim 4; and “calculation unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4 - 12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regard to claim 1, the claim positively defines first and second light emitting elements and first and second light receiving units, but does not particularly claim any structure that retains the elements, making it unclear what structural limitation on any of the emitter or detector elements is intended by indicating in the final three lines of the claim that the lights propagate in opposite directions. That is, the detail with regard to the opposite directions appears to merely refer to an intended use, given the absence of a retaining structure. With regard to claim 6, the relation between the difference circuit of the base claim and the detail of “a difference circuit” set forth in the dependent claim is unclear.  With regard to claim 12, as previously indicated, the indication that “each of the” light emitting elements is provided on the same element and “each of the” light receiving elements is provided on “the other one” of the elements is contrary to the requirement of the base claim that the light travels in opposite directions, as the structure of claim 12 would have the two lights travel in the same direction.. With regard to claim 14, the claim is inconsistent with the amended independent claim which requires the voltage values to be used in “directly” computing a difference value, while claim 14 processes the voltage value by amplifying the signal prior to being subtracted; as such, the detail of claim 14 and that of claim 13 cannot be simultaneously satisfied. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 4 - 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s remarks regarding the previously applied references are noted. Additionally, Robinson (USPN 8,30,132) teaches optical analyte measurement arrangements (Figures 21A - C, in particular) where measurement signals may be obtained from light traveling in two opposed directions. Aldrich (USPN 6,064,898) teach a blood component measurement apparatus and method in which difference values are used to determine a glucose concentration (Figure 5). Xu et al. (USPN 2011/0131021) teach an arrangement in which a measurement at a wavelength that is insensitive to the target component is measured in addition to a measurement spectrum, such that processing can be used to determine temperature information using the insensitive wavelength to permit temperature correction of the analyte related measurement data (Summary of the Invention). However, none of the prior art teaches or suggests an apparatus or method in which a difference between a voltage signal related to a measurement wavelength and a voltage signal related to a wavelength insensitive to glucose is calculated and the glucose concentration is determined by correlating the calculated difference value to a corresponding blood glucose concentration, in combination with the other claimed steps or elements. 
Claims 13 and 16 are allowed.
Claims 1, 2, 4 - 12, 14, and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791